The prisoner was indicted and put on trial with two others, Noah and Perry, for the murder of one George Askew, by burning the house in which he was asleep. There was a count charging the death to have been produced by a blow from a stick.
On the trial, one Joseph B. Ruffin gave testimony as to the confessions of Sam. Upon his cross-examination, Ruffin was asked by the prisoner's counsel, "if he had not taken up and whipped other negroes in the neighborhood?" This question was objected to by the counsel for the State.
The court asked: "What is the purpose of the question?"
Defendant's counsel answered: "To show that he has been very active about the matter."
The court rejoined, "If he has, it is nothing to his discredit."
The testimony was ruled out, and the prisoner's counsel excepted.
There were many other exceptions on the trial, but as this is the only one treated of by this Court it is not deemed proper to set them out. *Page 116 
A nolle prosequi was entered as to Noah. Perry was acquitted, (151)  and a verdict of guilty as to Sam, who, upon judgment being given against him, appealed.
Any evidence is competent, which tends to show the feeling or bias of a witness in respect to the party or the cause; for the jury ought to be put in possession of every fact which will enable them to form a proper estimate of the witness, not merely in reference to his honesty, but to the degree of reliance that can be placed on his accuracy, and to what extent allowance should be made for the probability of misapprehension, or the danger that the witness had received wrong impressions, owing to an excited state of feeling. Every one, no matter how honest he may be, is more apt to fall into error after he has "taken sides" in feeling or in action, than while he remained neutral. On this account, every witness was required by the common law to give his testimony in the presence of the jury, and to be subject to cross-examination, so that they could look at him, note his demeanor, and have every opportunity of testing whether he was under the influence of feeling, and thus be able to from an opinion how far he was to be relied on. Indeed, the chief excellence of a trial by jury consists in the fact that, being judges of human nature, when put into possession of all the circumstances that may be calculated to influence the feelings of a witness, or to show a bias either for or against a party, or in reference to the one side or the other of the case which is on trial, the jury can better "weigh his testimony" and pass on the degree of credit to which a witness is entitled, than any one man, no matter how learned he may be in the law. It is on this principle that the rule above stated is based. It is to be met with in all the textbooks, and in S. v. Patterson,  24 N.C. 346, it is held that although a witness cannot be (152)  contradicted as to matters merely collateral, drawn out on cross-examination, yet, when the cross-examination is as to matters which, although collateral, tend to show the temper, disposition, or conduct of the witness in relation to the cause or the parties, the witness may be contradicted. Both kinds of evidence are admissible on cross-examination, but the latter is put on higher ground than the former, for it enters into and forms a part of the issue; Radford v. Rice,19 N.C. 39. On the cross-examination of the witness Ruffin, the prisoner's counsel, for the purpose of showing that he had been very active in regard to the prosecution, proposed to ask him, "if he had taken up and whipped other negroes in the neighborhood." The solicitor for the State objected. The court said, "If he has, it is nothing to his discredit," and rejected *Page 117 
the evidence. In this there is error. By the word "discredit" we do not understand his Honor to have expressed an opinion as to the degree of credit to which the witness was entitled, but to have used the word in the sense of not being censurable, or to be blamed, if he had taken up and whipped other negroes in the neighborhood, touching the crime then under investigation. Whether such conduct was censurable or praiseworthy is not a question of law, and is a matter about which there may be a difference of opinion. So, we lay no stress upon it, further than to say such remarks should not come from the bench, because they are apt to betray feeling.
His Honor fell into error, either because he had misconceived the extent of the rule, or in making an application of it. If he supposed the rule required that the question, in order to be relevant, should tend to show the disposition or feeling of the witness towards the prisoner individually, he was mistaken as to its extent, for it embraces the feeling of the witness in respect to the cause as well as the party. When a witness has become so much excited, by reason of a horrible crime that has been committed, as to be induced "to take up and whip negroes," for the purpose of ferreting out the offenders, his excited state of feeling certainly would have a tendency to make his testimony less reliable, because he would be more apt to misapprehend conversations, (153) imbibe wrong impressions, and jump to conclusions on insufficient premises, and both the principle of the rule and the terms in which it is laid down require that the fact of his having become so excited should be made known to the jury, and the circumstance that he had no previous ill-will or bad feeling towards the prisoner in particular can only have the effect of showing a less degree of bias, in the same way that a feeling both in relation to the cause and against the prisoner, would tend to show a greater degree of bias.
If his Honor had a correct idea of the extent of the rule, then he certainly erred in making the application, for it is manifest that the testimony of a witness who has become excited in respect to a particular subject and has taken an active part in respect to a particular subject and has taken an active part in respect to a prosecution, is not so much to be relied on in reference to its accuracy as that of a witness who had not taken sides or been active in the matter. Consequently, the evidence was relevant and ought to have been received, so as to allow the jury to pass on the weight to which it was entitled. For this reason, the prisoner must have another trial; for although he may be guilty, his guilt has not been proved according to law.
PER CURIAM.                                 Venire de novo.
Cited: S. v. Goff, 117 N.C. 761; Burnett v. R. R., 120 N.C. 519. *Page 118